
	

113 HR 2742 IH: Army Corps of Engineers Communications Accountability Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2742
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mrs. Noem (for
			 herself and Mr. Cramer) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Army Corps of Engineers to notify the
		  public of certain flood predictions regarding the Missouri River System, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Army Corps of Engineers Communications
			 Accountability Act of 2013.
		2.Notification and
			 consultation requirements
			(a)In
			 generalIf the Chief of
			 Engineers makes an upper quartile determination or an upper decile
			 determination, the Chief of Engineers shall notify the public of such
			 determination, and consult with affected governments, in accordance with this
			 section.
			(b)NotificationNot later than 7 days after making a
			 determination described in subsection (a), the Chief of Engineers shall notify
			 the public that such determination has been made.
			(c)Consultation
				(1)In
			 generalIf the Chief of
			 Engineers makes an upper decile determination, an affected government may
			 request a consultation with the Chief of Engineers.
				(2)DeadlineIf an affected government requests a
			 consultation under paragraph (1), the Chief of Engineers shall provide such
			 consultation not later than 7 days after receiving the request.
				(3)ContentsThe Chief of Engineers may provide in a
			 consultation under this subsection—
					(A)information
			 regarding expected water levels;
					(B)advice regarding
			 appropriate preparedness actions;
					(C)technical
			 assistance; and
					(D)any other information or assistance
			 determined appropriate by the Chief of Engineers.
					(d)DefinitionsIn
			 this section:
				(1)Affected
			 governmentThe term
			 affected government means a State, local, or tribal government
			 with jurisdiction over an area that will be affected by a flood occurring in
			 the Missouri River System, as determined by the Chief of Engineers in an upper
			 decile determination.
				(2)Annual operating
			 planThe term annual operating plan means a plan
			 prepared by the Chief of Engineers that describes potential water conditions
			 scenarios for the Missouri River System for a year.
				(3)Upper decile
			 determinationThe term upper decile determination
			 means a determination that runoff conditions in the Missouri River System are
			 likely to reach the upper decile scenario specified for a year in an annual
			 operating plan.
				(4)Upper quartile
			 determinationThe term upper quartile determination
			 means a determination that runoff conditions in the Missouri River System are
			 likely to reach the upper quartile scenario specified for a year in an annual
			 operating plan.
				
